Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim set had been amended on 12/11/2020. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or

(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

According to specification ([0067]), the terms “booster”, “booster gene”, “booster polypeptide”, “boost polypeptide”, “boost gene” and “boost factor” refer to a protein/peptide(s) or a (poly)nucleic acid fragment encoding the protein/polypeptide causing improved genome engineering and/or improved plant regeneration of transformed or gene edited plant cells.
Group I, claims 1-7, 34-37 are drawn to a first product, a booster polypeptide comprising amino acid sequences at least 75% identical to SEQ ID NO: 2 or 48, along with a group of second products, the nucleic acid, recombinant gene and DNA construct encoding the sequence at least 75% identical to SEQ ID NO: 2 or 48, and microparticles and kits comprising amino acid sequences at least 75% identical to SEQ ID NO: 2 or 48.  
Group II, claims 10-31, 38-39 are drawn to a first method (claim 10) and a second method (claim 38), methods comprising a step of introducing into the plant cell amino acid sequences at least 75% identical to SEQ ID NO: 2 or 48, and modifying plant cells.   
Group III, claims 8-9, 32-33, 40 are drawn to a third product, plant, plant cell, plant parts compressing or expressing sequences at least 75% identical to SEQ ID NO: 2 or 48.  Claims 32-33, 40 are included for the claims are product by process claims claiming the same plant, plant cell, plant parts as claims 8-9. 
Group IV, claim 41 are is to a third method, a method of “using” the booster polypeptide of claim 1 without actual step(s). 

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature “a booster polypeptide comprising amino acid sequences at least 75% identical to SEQ ID NO: 2 or 48”.  
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nardmann et al (CAT02906, published 5/2009), which teaches (discloses and characterizes) a wuschel homeobox protein WUS sequence from plant having 81% sequence identity to instant SEQ ID NO: 48:
Against instant SEQ ID NO: 48

putative wuschel homeobox protein WUS [Ginkgo biloba]
GenBank: CAT02906.1
Identical Proteins FASTA Graphics
Go to:
LOCUS       CAT02906                 261 aa            linear   PLN 01-MAY-2009
DEFINITION  putative wuschel homeobox protein WUS [Ginkgo biloba].
ACCESSION   CAT02906
VERSION     CAT02906.1
DBSOURCE    embl accession FM882128.1
KEYWORDS    .
SOURCE      Ginkgo biloba (maidenhair tree)
Ginkgo biloba
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Ginkgoidae; Ginkgoales; Ginkgoaceae; Ginkgo.
REFERENCE   1
  AUTHORS   Nardmann,J., Reisewitz,P. and Werr,W.
  TITLE     Discrete shoot and root stem cell maintaining WUS/WOX5 functions
            are an evolutionary innovation of angiosperms
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 261)
  AUTHORS   Nardmann,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (02-DEC-2008) Nardmann J., Institut fuer
            Entwicklungsbiologie, Universitaet zu Koeln, Gyrhofstrasse 17,
            Koeln, 50931, GERMANY
FEATURES             Location/Qualifiers
     source          1..261
                     /organism="Ginkgo biloba"
                     /db_xref="taxon:3311"
                     /tissue_type="vegetative root apices"
     Protein         1..261
                     /product="putative wuschel homeobox protein WUS"
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
377 bits(969)
1e-129
Compositional matrix adjust.
200/248(81%)
214/248(86%)
5/248(2%)

Query  9    AGSGYVYRQSGSTRWNPTAEQLSLLKELYYRNGIRTPSADQIRQISARLSRYGKIEGKNV  68
             GSGYVYRQSG TRWNPT EQLS+L ELYYRNGIR+PSADQI++IS +LSRYGKIEGKNV
Sbjct  8    VGSGYVYRQSG-TRWNPTPEQLSILSELYYRNGIRSPSADQIQRISWKLSRYGKIEGKNV  66

Query  69   FYWFQNHKARERQKKRLSTVGCDPALIEMGNVASLEFGTesalesl--ssgpsselREAP  126
            FYWFQNHKARERQKKRLS VGCDPALIEMG++A LEFG+ESALES     G  SELREA 
Sbjct  67   FYWFQNHKARERQKKRLSMVGCDPALIEMGHIAPLEFGSESALESRCCYPGEFSELREAF  126

Query  127  TRKFYEKKTVGENSTIINPVEQNCTLSCGTSQEFQYAVDSRRVMKAMEEKQATDDEPDGN  186
             RKFYEK TV EN+TI NPVEQNCTLSCGTSQEFQ+ VDSRR    ME  +ATDDEPDGN
Sbjct  127  IRKFYEK-TVRENNTIANPVEQNCTLSCGTSQEFQFNVDSRRKTVCMENYEATDDEPDGN  185

Query  187  KWTESNRHVKTLPLFPLHNNEDQTLIKSDKEIYCLGSCEKKMDLSPLGHSGSQRASALDL  246
            KWTESNRHVK L LFPLHNNEDQTLIKSDKEIYCLGSCEKKMDLSPLGH G  R  ALDL
Sbjct  186  KWTESNRHVKILQLFPLHNNEDQTLIKSDKEIYCLGSCEKKMDLSPLGH-GHIRKHALDL  244

Query  247  CLSLGNES  254
            CL++ NE+
Sbjct  245  CLNIYNEN  252

According to https://www.uniprot.org/uniprot/Q9SB92, WUSCHEL/WUS proteins are transcription factors having function of improving plant regeneration.   


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Election 1 (applying to any Group elected above).  Applicant is required to elect a sequence from:  
SEQ ID NO: 2 OR SEQ ID NO: 48, and 

SEQ ID NO: 1 OR SEQ ID NO: 47.

Election 2 (applying to any Group elected above). Applicant is required to elect a single peptide type from:  
a PLT5 polypeptide, a PLT7 polypeptide, an RKD4 polypeptide, OR an RKD2 polypeptide, 
and 
Election 2a. Applicant is then required to elect a single peptide sequence from:  
SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, OR, SEQ ID NO: 22, 
and 
Election 2b. Indicate/elect a single encoding sequence from (the elected sequence must encode the elected peptide sequence in Election 2a): 
SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, OR, SEQ ID NO: 21. 

Election 3 (Group II or Group IV). Applicant is required to elect a single genome engineering component from:  
a) an enzyme inducing a double-stranded break (DSB) or a nucleic acid encoding same, and optionally a repair nucleic acid molecule, wherein the DSB-inducing enzyme preferably recognizes a predetermined site in the genome of said cell; 
b) an enzyme inducing a single-stranded break (SSB) or a nucleic acid encoding same, and optionally a repair nucleic acid molecule, wherein the SSB-inducing enzyme preferably recognizes a predetermined site in the genome of said cell; 

OR
d) an enzyme effecting DNA methylation, histone acetylation, histone methylation, histone ubiquitination, histone phosphorylation, histone ribosylation or histone citrullination, optionally fused to a disarmed DSB- or SSB-inducing enzyme, wherein the enzyme preferably recognizes a predetermined site in the genome of said cell.

Election 4 (Group II or Group IV). Applicant is required to elect a single genome engineering component from:  
a DSB- or SSB- inducing enzyme or a variant thereof is a CRISPR/Cas endonuclease, a CRISPR/Cas9 endonuclease, a CRISPR/Cpfl endonuclease, a CRISPR/Csm1 endonuclease, a zinc finger nuclease (ZFN), a homing endonuclease, a meganuclease, OR, a TAL effector nuclease. 

Election 5 (Group II or Group IV). Applicant is required to elect a single system from:  
a CRISPR/dCas9 system, a CRISPR/dCpfl system, a CRISPR/dCsm 1 system, a CRISPR/dCasX system, OR, a CRISPR/dCasY system, OR a single specific combination.  

Election 6 (Group II or Group IV). Applicant is required to elect a single activation domain from:
a TAL effector gene of Xanthomonas oryzae, VP16 or tetrameric VP64 from Herpes simplex, VPR, SAM, Scaffold, Suntag, P300, OR, VP 160, OR a single specific combination.

Each species is biochemically divergent from the other based on its different sequence and source plant.
. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims: 1-41. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662